Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s)1, 18 and 23 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 9 is/are objected to because of the following informalities:  

In regards to claim 9, the claim recites in line 6 “that resource consumption data associated with the particular resource consumption node is”. The limitation of resource consumption data associated with the particular resource consumption node was previously defined in the claim. Therefore, line 6 should recite “that the resource consumption data associated with the particular resource consumption node is”. For this reason, the claim is objected. Appropriate correction is required.





Double Patenting Rejections

Claim(s) 1-27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-28 of U.S. Patent No. 10,001,389 as shown in the office action mailed on April 2, 2021.

Claim(s) 1-27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-31 of U.S. Patent No. 10,690,512 as shown in the office action mailed on April 2, 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 11 “wherein the resource consumption data includes”. Claim 1 recites in lines 2-3 corresponding consumption associated with the particular resource consumption node includes”.

In regards to claim(s) 2-17, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 4, the claim recites in line 4 “based at least in part on the resource consumption data as transformed into the frequency domain”. Claim 1 recites in lines 2-3 corresponding consumption data and in line 5 resource consumption data associated with a particular resource consumption node. It is unclear if line 4 of claim 4 is referring to the consumption data recited in lines 2-3 of claim 1 or to the consumption data recited in line 5 of claim 1. For this reason, the claim is indefinite.

In regards to claim(s) 5-9, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 4.

In regards to claim 7, the claim recites in line 2-3 “from the resource consumption data as transformed into the frequency domain”. Claim 1 recites in lines 2-3 corresponding consumption data and in line 5 resource consumption data associated with a particular resource consumption node. It is unclear if lines 2-3 of claim 7 are referring to the consumption data recited in lines 2-3 of claim 1 or to the consumption data recited in line 5 of claim 1. For this reason, the claim is indefinite.

In regards to claim(s) 8, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 7.

In regards to claim 9, the claim recites in lines 2-3 “based at least in part on the resource consumption data as transformed into the frequency domain”. Claim 1 recites in lines 2-3 corresponding consumption data and in line 5 resource consumption data associated with a particular resource consumption node. It is unclear if lines 2-3 of claim 9 are referring to the consumption data recited in lines 2-3 of claim 1 or to the consumption data recited in line 5 of claim 1. For this reason, the claim is indefinite.

In regards to claim 11, the claim recites in lines 2-5 “and of the plurality of resource consumption nodes its corresponding time series data is received from a corresponding associated smart meter”. It appears that some limitations are missing between the words “and” and “of the plurality of resource consumption nodes” because the sentence is grammatically incorrect, and it is unclear what the claim is trying to recite. For this reason, the claim is indefinite. The examiner has interpreted the claim in for each resource consumption node of the plurality of resource consumption nodes its corresponding time series data is received from a corresponding associated smart meter”

In regards to claim 16, the claim recites in line 2-3 “of the resource consumption data as transformed into a frequency domain”. Claim 1 recites in lines 2-3 corresponding consumption data and in line 5 resource consumption data associated with a particular resource consumption node. It is unclear if lines 2-3 of claim 16 are referring to the consumption data recited in lines 2-3 of claim 1 or to the consumption data recited in line 5 of claim 1. For this reason, the claim is indefinite.

In regards to claim 18, the claim recites in line 13 “wherein the resource consumption data includes”. Claim 18 recites in lines 5-6 corresponding consumption data and in line 8 resource consumption data associated with a particular resource consumption node. It is unclear if line 13 of claim 18 is referring to the consumption data recited in lines 5-6 of claim 18 or to the consumption data recited in line 8 of claim 18. If line 13 is referring to other consumption data not previously defined, there would be lack of antecedent basis for the limitations recited in line 13. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the resource consumption data associated with the particular resource consumption node includes”.

In regards to claim(s) 19-22, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 18.

In regards to claim 23, the claim recites in line 12 “wherein the resource consumption data includes”. Claim 23 recites in lines 4-5 corresponding consumption data and in line 7 resource consumption data associated with a particular resource consumption node. It is unclear if line 12 of claim 23 is referring to the consumption data recited in lines 4-5 of claim 23 or to the consumption data recited in line 7 of claim 23. If line 12 is referring to other consumption data not previously defined, there would be lack of antecedent basis for the limitations recited in line 12. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the resource consumption data associated with the particular resource consumption node includes”.
Also, the claim recites in line 7 “associated with the particular resource consumption node”. The word “the” in front of the limitation(s) “particular resource consumption node” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “associated with [[the]] a particular resource consumption node”.

In regards to claim(s) 24-27, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 23.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 10, 11, 18-20 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhurandhar et al. (US-2014/0358839) in view Edwards (US-2016/0041565), Drees (US-9,753,455) and Ni et al. (US-8,885,929).

In regards to claim 1, Dhurandhar teaches a method comprising a step of receiving for each of a plurality of resource consumption nodes a time series data including for each of a series of observation times a corresponding resource consumption data associated with that observation time [par. 0011 L. 3-12, par. 0035 L. 1-4, par. 0041, par. 0042]. 
Furthermore, Dhurandhar teaches that the method comprises a step of determining that resource consumption data associated with a particular resource consumption node is anomalous [par. 0011 L. 18-22, par. 0040]. However, Dhurandhar does not teach a step of determining to initiate an automated responsive action and a step of determining a type of anomaly.
On the other hand, Edwards teaches that an action can be initiated when it is determined that consumption associated with a node is anomalous [par. 0064, par. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Edwards’s teachings of performing an automated action based on a detected anomaly in the method taught by Dhurandhar because it will permit the system to solve the detected issue more efficiently by determining a type of anomaly.
The combination of Dhurandhar and Edwards teaches that an action is selected based on the type of detected anomaly [see Edwards par. 0064, par. 0065]. This teaching means that the method comprises a step of selecting at least one responsive action from a set of a plurality of responsive actions to be performed based at least in part on one or more anomalies and the type of anomaly. However, the combination does not teach that the selecting the at least one responsive action comprises selecting a type of investigation to be initiated based at least in part on the type of anomaly.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Drees’ teachings of deciding what type of investigation is needed based on the type of anomaly in the method taught by the combination because the system will be able to tell a user if immediate investigation is needed or it can wait until a later time when a preplanned investigation is performed.   
The combination of Dhurandhar, Edwards and Drees teaches that the particular resource consumption node comprises time series data and can be determined to be anomalous by performing cluster analysis [see Dhurandhar par. 0042, par. 0048 L. 7-11, par. 0049 L. 8-11, par. 0050 L. 1-3 and L. 20-26], and that a type of anomaly can be determined [see Edwards par. 0064 L. 3-12]. However, the combination does not teach that the resource consumption data associated with the particular resource consumption node includes a cluster of data distinguished from a set of non-anomalous data.
On the other hand, Ni teaches that types of anomalies can be determined by comparing the received data with different clusters [col. 3 L. 43-48 and L. 63-67, col. 4 L. 1-7]. Ni teaches that the type of anomaly is determined based at least in part on a cluster of other data that is different from a set of data that is determined to be non-anomalous [col. 3 L. 43-48 and L. 63-67, col. 4 L. 1-7, col. 5 L. 66-67, col. 6 L. 1-6 and L. 55-67, col. 8 L. 4-13]. These teachings means that the received data, which in the case of the combination is time series data, includes a cluster of data distinguished from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ni’s teachings of using clusters to identify events in the method taught by the combination because it will permit the system to more accurately identify the type of event and take an action accordingly.

In regards to claim 2, the combination of Dhurandhar, Edwards, Drees and Ni, as applied in claim 1 above, teaches that types of anomalies can be determined by comparing the received data with different clusters [see Ni col. 3 L. 43-48 and L. 63-67, col. 4 L. 1-7]. The combination also teaches that the type of anomaly is determined based at least in part on a cluster of other data that is different from a set of data that is determined to be non-anomalous [see Ni col. 3 L. 43-48 and L. 63-67, col. 4 L. 1-7, col. 5 L. 66-67, col. 6 L. 1-6 and L. 55-67, col. 8 L. 4-13],

In regards to claim 3, the combination of Dhurandhar, Edwards, Drees and Ni, as applied in claim 1 above, further teaches that the type of anomaly can be determined via cluster analysis, wherein the clusters are formed using data of other nodes [see Ni col. 3 L. 43-48 and L. 63-67, col. 4 L. 1-7, col. 5 L. 66-67]. This teaching means that the type of anomaly associated with data associated with a particular node is determined based at least in part on data associated with one or more other nodes.

In regards to claim 10, the combination of Dhurandhar, Edwards, Drees and Ni, as applied in claim 1 above, further teaches that the plurality of resource consumption nodes from which time series data is received comprise utility users [see Dhurandhar par. 0008].

In regards to claim 11, the combination of Dhurandhar, Edwards, Drees and Ni, as applied in claim 1 above, further teaches that the plurality of resource consumption nodes from which the time series data is received comprise electric utility users and for each resource consumption node of the plurality of resource consumption nodes its corresponding time series data is received from a corresponding associated smart meter [see Dhurandhar par. 0008 (electricity utility users), par. 0035 L. 1 -4 (automated metering system/smart meters)].

In regards to claim 18, the combination of Dhurandhar, Edwards, Drees and Ni, shown in claim 1 above, teaches claimed functionality of the claimed one or more processors. Furthermore, the combination teaches that the claimed functionality is performed by a system comprising a communication interface and one or more processors coupled to the communication interface configured to perform the method. [See Dhurandhar. Figure 1B, par. 0035 L. 1-4 and par. 0085 teaches that consumption data is received via automated metering system, and that the data is analyzed in a computer comprising a processor. This means that that the system comprises a communication interface that is coupled to the processor].

In regards to claim 19, the combination of Dhurandhar, Edwards, Drees and Ni, as shown in claim 2 above, teaches the claimed limitations.

In regards to claim 20, the combination of Dhurandhar, Edwards, Drees and Ni, as shown in claim 3 above, teaches the claimed limitations.

In regards to claim 23, the combination of Dhurandhar, Edwards and Drees, shown in claim 1 above, teaches claimed functionality of the claimed computer program. Furthermore, the combination teaches that the functionality is performed by a computer program product embodied in a non-transitory computer readable storage medium and comprising instructions for performing the method [see Dhurandhar par. 0088 L. 9-12].

In regards to claim 24, the combination of Dhurandhar, Edwards, Drees and Ni, as shown in claim 2 above, teaches the claimed limitations.

In regards to claim 25, the combination of Dhurandhar, Edwards, Drees and Ni, as shown in claim 3 above, teaches the claimed limitations.

Claim(s) 4, 6-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhurandhar et al. (US-2014/0358839) in view Edwards (US-2016/0041565), Drees (US-9,753,455) and Ni et al. (US-8,885,929) as applied to claim 1 above, and further in view of Mehanian et al. (US-2014/0074614).

In regards to claim 4, the combination of Dhurandhar, Edwards, Drees and Ni, as applied in claim 1 above, further teaches that the method comprise a step of transforming at least a portion of the time series data for each of at least a subset of the plurality of resource consumption nodes [see Dhurandhar par. 0036 L. 3-7], and a step of using a feature set based at least in part on the resource consumption data as transformed to detect that resource consumption data associated with a particular resource consumption node is anomalous [see Dhurandhar par. 0011 L. 8-22, par. 0036 L. 3-7, par. 0040 L. 6-9]. However, the combination does not teach that the transformation comprises transforming the time series data into frequency domain.
On the other hand, Mehanian teaches a method to analyze entity behavior based on time series data [par. 0002], Mehanian teaches that received time series data is first transformed into frequency domain in order to perform a cluster analysis of the data [see fig. 5 steps 502, 504 and 512, fig. 6 steps 620, 622 and 626, par. 0085 L. 1 -8 (time series data), par. 0086 L. 6-8, par. 0101, par. 0105 (frequency domain transformation), par. 0112 L. 6-15 and par. 0115 (cluster analysis)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Mehanian’s teachings of transforming the time series data into frequency domain in the method taught by the combination because data analysis in frequency domain is a lot easier than data analysis in time domain, and it will also help to reduce the dimensionality of the time series data.

In regards to claim 6, the combination of Dhurandhar, Edwards, Drees, Ni and Mehanian, as applied in claim 4 above, further teaches that the feature set includes for each of at least set of frequencies a corresponding magnitude [see Mehanian fig. 6 step 626].

In regards to claims 7 and 8, the combination of Dhurandhar, Edwards, Drees, Ni and Mehanian, as applied in claim 4 above, further teaches that the feature set includes one or more features that are not derived directly from the resource consumption such as location, and one or more attributes of a resource consumer with which the resources consumption is associated such as household characteristics and environmental attributes [see Dhurandhar par. 0008, par. 0035 L. 9-12, par. 0047 L. 4-11].

In regards to claim 16, the combination of Dhurandhar, Edwards, Drees and Ni, as applied in claim 1 above, further teaches that the type of anomaly is determined based at least in part on one or more characteristics of the resource consumption data as transformed and a cluster analysis relating to consumption data from the plurality of resource consumption [see Dhurandhar par. 0036 L. 1-13, par. 0048].
However, the combination does not teach that the transformation comprises transforming the time series data into frequency domain.
On the other hand, Mehanian teaches a method to analyze entity behavior based on time series data [par. 0002], Mehanian teaches that received time series data is first transformed into frequency domain in order to perform a cluster analysis of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Mehanian’s teachings of transforming the time series data into frequency domain in the method taught by the combination because data analysis in frequency domain is a lot easier than data analysis in time domain, and it will also help to reduce the dimensionality of the time series data.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhurandhar et al. (US-2014/0358839) in view Edwards (US-2016/0041565), Drees (US-9,753,455), Ni et al. (US-8,885,929) and Mehanian et al. (US-2014/0074614) as applied to claim 4 above, and further in view of Ali et al. (US-2013/0159016).

In regards to claim 5, the combination of Dhurandhar, Edwards, Drees, Ni and Mehanian, as applied in claim 4 above, does not teach the step of computing a degree of confidence and determine whether to initiate an automated responsive action based in part on the degree of confidence.
On the other hand, Ali teaches the concept that systems receiving data from different sources, including sensors, can use a degree of confidence in order to determine whether the system can make an automatic decision or whether the data needs to be further evaluated by a user [par. 0040 L. 1 -5, par. 0043 L.11 -25]. This means that the method comprises the steps of computing a degree of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ali’s teachings in the method taught by the combination because it will permit the system to more accurately determine if a node is anomalous or decide that the determination should be made by a user.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhurandhar et al. (US-2014/0358839) in view Edwards (US-2016/0041565), Drees (US-9,753,455), Ni et al. (US-8,885,929) and Mehanian et al. (US-2014/0074614) as applied to claim 4 above, and further in view of Gershinsky et al. (US-8,781,768).

In regards to claim 9, the combination of Dhurandhar, Edwards, Drees, Ni and Mehanian, as applied in claim 4 above, further teaches performing a cluster analysis using the transformed data [see Dhurandhar par. 0048, see Mehanian fig. 5 step 512]. Also, the combination teaches that teaches performing the cluster analysis includes identifying one or more clusters of resource consumption nodes [see Dhurandhar par. 0048 L. 7-11, see Mehanian fig. 5 step 512, par. 0115].
The combination further teaches that it is determined that the particular resource consumption node is anomalous when it migrates from one cluster to another [see Dhurandhar par. 0048 L. 7-11, par. 0049 L. 8-11, par. 0050 L. 1 -3 and L. 20-26]. However, the combination does not explicitly teach that the determination is based on a distance from the centroid.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Gershinsky’s teachings of using a distance from a centroid to detect an anomalous node in the method taught by the combination because it will permit to determine that a node is anomalous even when the node does not fall in another cluster.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhurandhar et al. (US-2014/0358839) in view Edwards (US-2016/0041565), Drees (US-9,753,455) and Ni et al. (US-8,885,929) as applied to claim 1 above, and further in view of Edwards et al (US-2008/0074284), hereinafter Edwards2008.

In regards to claim 12, the combination of Dhurandhar, Edwards, Drees and Ni, as applied in claim 1 above, does not teach validating the data and processing the data for missing data.
On the other hand, Edwards2008 teaches a utility system where the data received from the plurality of meters is validated and processed for missing data [par. 0033 L. 11-26, par. 0034 L. 1-8],
.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhurandhar et al. (US-2014/0358839) in view Edwards (US-2016/0041565), Drees (US-9,753,455) and Ni et al. (US-8,885,929) as applied to claim 1 above, and further in view of Vaswani et al. (US-2012/0036250).

In regards to claim 13, the combination of Dhurandhar, Edwards, Drees and Ni, as applied in claim 1 above, further teaches that the system can determine if the consumption of a node is anomalous [see Dhurandhar par. 0040].
The combination does not teach using thresholds to determine the anomalous consumption of a node.
On the other hand, Vaswani teaches that anomalous utility consumption of a node can be detected using a threshold [par. 0011 L. 7-15 and 19-27, par. 0128 L. 1 -19]. Vaswani further teaches that the threshold can be selected by the user or it can be determined based on historic data and consumption patterns (iterative investigation) [par. 0050 L. 22-36, par. 0128 L. 4-14],
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Vaswani’s teachings in the system taught by the combination because a threshold defined by iterative investigation or by the user .
Claim(s) 14-15, 21-22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhurandhar et al. (US-2014/0358839) in view Edwards (US-2016/0041565), Drees (US-9,753,455) and Ni et al. (US-8,885,929) as applied to claim 1 above, and further in view of Angelis et al. (US-2007/0247331).

In regards to claims 14 and 15, the combination of Dhurandhar, Edwards, Drees and Ni, as applied in claim 1 above, does not teach receiving contextual data.
On the other hand, Angelis teaches that the system can receive external data (contextual data) such as weather information in order to better determine the anomalous consumption of a particular resource consumption node [par. 0029 L. 1 -7 and L. 12-16, par. 0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Angelis’ teachings in the method taught by the combination because it will permit the system to receive up to date contextual data and make better determination of an anomalous consumption.

In regards to claims 21 and 22, the combination of Dhurandhar, Edwards, Drees, Ni and Angelis, as shown in claims 14 and 15 above, teaches the claimed limitations.

In regards to claims 26 and 27, the combination of Dhurandhar, Edwards, Drees, Ni and Angelis, as shown in claims 14 and 15 above, teaches the claimed limitations.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhurandhar et al. (US-2014/0358839) in view Edwards (US-2016/0041565), Drees (US-9,753,455) and Ni et al. (US-8,885,929) as applied to claim 1 above, and further in view of Peleg et al. (US-7,920,983).

In regards to claim 17, the combination of Dhurandhar, Edwards, Drees and Ni, as applied in claim 1 above does not teach determining whether the type of anomaly is a fraudulent usage type.
On the other hand, Peleg teaches that a detected resource consumption anomaly of a node can be classified as different types of events such as resource theft (fraudulent usage type) [col. 11 L. 39-48 and L. 65-67, col. 12 L. 1 -12], This means that the method comprises the step of determining whether the type of anomaly is a fraudulent usage type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Peleg's teachings in the method taught by the combination because it will permit the system to know when the resource consumption anomaly is caused by someone that is stealing the resource.






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685